Lumpkin, P. J.
A witness for the State having testified directly and positively to the guilt of the accused, and having been corroborated by proof of circumstances tending to show such guilt, and it being evident that the judge who tried the case without a jury did not consider the testimony introduced for the purpose of impeaching this witness as sufficient to destroy her credibility, this court can not say that the conviction was unwarranted or that it was erroneous to deny a new trial. Judgment affirmed.

All the Justices concurring.